Citation Nr: 0925914	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a claim for service connection for a low back 
disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis.  The Board remanded this 
claim for additional development in May 2004 and May 2007.    


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis, was previously denied in 
a June 1999 Board decision.  The Veteran did not appeal that 
decision.  

2.  Evidence received since the last final decision in June 
1999 relating to service connection for a low back 
disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis, includes evidence which 
is cumulative or redundant, and which is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1999 Board decision that denied service 
connection for a low back disability, to include 
osteoarthritis, ankylosing spondylitis, and myasthenia 
gravis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a low back 
disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1999 decision, the Board denied the Veteran's claim 
for service connection for a low back disability, to include 
osteoarthritis, ankylosing spondylitis, and myasthenia 
gravis.  The RO declined to reopen the Veteran's claim in 
June 2001.  While the RO found that new and material evidence 
had not been submitted to reopen the Veteran's claim for 
service connection for a low back disability, the Board must 
still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

In a decision dated in June 1999, the Board denied the 
Veteran's claim for service connection for a low back 
disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the June 1999 Board decision became final because the 
Veteran did not file a timely appeal.  

The claim for entitlement to service connection for a low 
back disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis, may be reopened if new 
and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen his claim in January 2000.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001.  
Thus, the change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 
3.156(a) (2008).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, post-
service private medical records and VA examinations, and the 
Veteran's statements.  The Board denied the claim because the 
Veteran's current low back disability, to include 
osteoarthritis, ankylosing spondylitis, and myasthenia 
gravis, was not incurred during his period of active service.      

The Veteran applied to reopen his claim for service 
connection for a low back disability, to include 
osteoarthritis, ankylosing spondylitis, and myasthenia 
gravis, in January 2000.  The Board finds that the evidence 
received since the last final decision does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted VA medical records dated 
from December 1998 to January 2004.  Those records show that 
the Veteran received intermittent treatment for myasthenia 
gravis, degenerative disc disease of the lumbar spine, canal 
stenosis of the lumbar spine, degenerative joint disease of 
the lumbar spine, ankylosing spondylitis, and low back pain.  
In an October 2002 VA treatment record, the Veteran sought an 
opinion as to whether his myasthenia gravis was related to an 
inoculation that he received during active service.  The 
physician stated that it was presently unknown what caused 
myasthenia gravis and that there was a relationship between 
faulty immune response and the disease.  The physician 
explained that it had not been determined whether myasthenia 
gravis was triggered by environmental factors or whether it 
was due to a combination of genetics and the environment.  
The physician concluded that he could not state with 
confidence that the Veteran's myasthenia gravis was related 
to the inoculation that he received during service.  

The Veteran also submitted testimony before a Decision Review 
Officer at a hearing in September 2000.  Testimony revealed 
that the Veteran had not had any problems with his spine 
prior to enlistment into service.  He testified that after 
receiving an inoculation during basic training, he broke out 
into a fever and rash for which he had to be hospitalized.  
He reported that he subsequently began to have sharp, 
stabbing low back pain after being released from the 
hospital.  He stated that he would also contract upper 
respiratory infections every few months.  He testified that 
he continued to experience back pain after discharge from 
service and eventually received a partial laminectomy of his 
lumbosacral spine.  He reported that he was later diagnosed 
with myasthenia gravis by a neurologist and had to undergo a 
thymectomy.  He stated that over the years, he was also 
diagnosed with ankylosing spondylitis and osteoarthritis of 
the lumbar spine.  He testified that his treating physicians 
had told him that his low back disability was related to his 
inoculation during service.  

The Veteran also provided a medical article regarding nerve 
disorders of the spine.  The article stated that a fall could 
injure the lumbosacral plexus and cause weakness  and low 
back pain.       

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a low back disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis.  Although the 
additionally submitted VA medical records and medical article 
are new, in the sense that they were not previously submitted 
to agency decisionmakers, they are not material.  The records 
and article do not show that the Veteran's low back 
disability is related to his period of service.  In fact, an 
October 2002 VA medical report shows that the physician could 
not opine with confidence that the Veteran's myasthenia 
gravis was related to the inoculation that he received during 
service.  Therefore, the Board finds that the new evidence is 
cumulative or redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The claim can 
therefore not be opened on the basis of the new evidence.  
38 C.F.R. § 3.156(a).  

Furthermore, although the Veteran testified in September 2000 
that his treating providers had related his low back 
disability to the inoculation that he received during 
service, that evidence also does not warrant reopening of the 
Veteran's claim.  The Veteran is merely reciting evidence 
from his treating physicians that has already been considered 
in the prior June 1999 Board decision.  That evidence is 
cumulative or redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The claim can 
therefore not be opened on the basis of that evidence.  
38 C.F.R. § 3.156(a).     
  
Although the Veteran has submitted new evidence that was not 
before the Board in June 1999, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a low back 
disability, to include osteoarthritis, ankylosing 
spondylitis, and myasthenia gravis, since the June 1999 Board 
decision because no competent evidence has been submitted 
showing that the Veteran's low back disability is related to 
his period of service.  Thus, the claim for service 
connection for a low back disability, to include 
osteoarthritis, ankylosing spondylitis, and myasthenia 
gravis, is not reopened and the benefits sought on appeal 
remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001 and June 2007; 
a rating decision in June 2001; a statement of the case in 
March 2003; and a supplemental statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a low back disability, to include osteoarthritis, 
ankylosing spondylitis, and myasthenia gravis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


